Alvey, C. J.,
delivered the opinion of the Court.
It appears from the record in this case that the defendants in error were indicted in the Circuit Court for Charles County, at the May term thereof, 1888, for the violation of the provisions of the Act of 1888, ch. 362, entitled “An Act to add a new section to Article 30 of the Code of Public General Laws, title ‘ Crimes and Punishments/ sub-title ‘ Rivers,’ to come in after section one hundred and seventy-one.” The defendants demurred to the indictment, and the demurrer was sustained by the Court, and the defendants were discharged. The State has brought the case here as upon writ of error, but has assigned no other or more specific cause of error than simply that the demurrer was sustained to the indictment. Upon what ground, or in what respect the indictment was adjudged to be *95insufficient, the record wholly fails to disclose. And because of this defect in the assignment of error, and the total non-observance of Rule 1, (Code of 1888, Art. 5, sec. 4,) prescribed for the regulation of the manner of bringing into this Court cases as upon writ of error, the defendants have moved to dismiss the assignment of error, as being wholly insufficient to entitle this Court to review the judgment of the Court below. But notwithstanding the supposed defect in the record, and the motion to dismiss founded thereon, the Attorney-General and the counsel for the defendants have joined in a request to this Court to express its opinion as to the real question designed to he raised by the demurrer. And they inform us that the ground of the demurrer and of the judgment of the Court below Avas the supposed unconstitutionality of the Act of Assembly, for the violation of which the indictment Avas found, because of the insufficient description of the subject-matter of the Act, in the title thereof, under that provision of the Constitution of the State, sec. 29 of Article 3, which provides that “every law enacted by the General Assembly shall embrace but one subject, and that shall he described in its title.” The subject of the Act is the prevention of dredging, taking and carrying away, of sand and gravel from the bed of the Potomac River, and prescribing the punishment for the violation of the provisions of the Act. What the title of the Act is we have already recited. And it certainly requires a very liberal construction of the constitutional provision to maintain the sufficiency of this title. The objects designed to he .attained by the constitutional provision are twofold: The first is to prevent the combination in one Act of several distinct and incongruous subjects; and the second is, that the Legislature and the people of the State may be fairly advised of the real nature of *96pending legislation. All titles of Acts therefore should he so framed as to accomplish these objects. But we regret to say, that, in practice, a strict observance of the terms of the Constitution has not always marked our legislation in this respect. Many Acts are passed, and often of great importance, the titles of which are exceedingly deficient in definite and clear description of the subject-matter of the Act. But this Court has ever been reluctant to defeat the will of the Legislature by declaring such legislation void, if by any construction it could possibly be maintained. The title of the Act in this case would not seem to be less clear and certain in the description of the subject of the Act than the titles to the Acts involved in the cases of the Comrs. of Dorchester County vs. Meekins, 50 Md., 28, and The Comrs. of Talbot County vs. The Comrs. of Queen Anne’s County, id., 245. In those cases, the titles to the Acts were held, by a majority of the Court, to be sufficient to gratify the constitutional requirement; and, upon the same principle and reasoning, we think the title to the Act here involved must be held to be sufficient.
The defective assignment of errors, however, must be dismissed. There has not been in fact any such assignment of error as will justify this Court in reviewing and reversing the judgment of the Court below. By the Rule, before-referred to, the party, complaining of the errors in the judgment of the Court below, is required, in the assignment of errors, upon which the case is brought into this Court, to “ plainly designate the points or questions-of law by the decision of which he feels aggrieved;” and this Court is forbidden to decide any other question or questions than those thus plainly designated in the assignment of errors. Tbe State having failed to make any such assignment of error, it cannot ask a reversal of the judgment. *97State vs. Scarborough, 55 Md., 348; State vs. Fox, 51 Md., 412, 414.
(Decided 9th January. 1889.)

Assignment of error dismissed.